Title: To Thomas Jefferson from James Madison, 23 September 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sepr. 23. 1801
Having sent you by Mr. Davis the communications recd. by the mail of last week, I have none to make you at present. You will find me at home, on saturday or sunday, when I hope to be able to fix the day for following you to Washington. The despatches for Mr Livingston will be ready by the time I shall have the pleasure of seeing you. My conversation with Mr. Graham who staid a day or two with me, & appears to be a sensible & steady young man, has suggested some ideas for enlarging the instructions to Mr. Pinkney on the subject of Louisiana, which I will also put in form by the time of your arrival.
With the most respectful attachment I remain Dear Sir, Yrs.
James Madison
